Citation Nr: 0822005	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-11 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
strain, currently rated as 40 percent disabling. 

2.  Entitlement to an increased rating for cervical spine 
strain, currently rated as 30 percent disabling.  

3.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches. 

4.  Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder associated with lumbar spine 
strain.  




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to August 
1992.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the most recent supplemental statement of the 
case issued in March 2007, additional pertinent evidence, to 
include reports from a November 2007 VA examination of the 
lumbar and cervical spine and VA outpatient treatment records 
dated through February 2008, have been obtained.  However, 
this evidence has not been reviewed by the RO in a 
supplemental statement of the case.  The veteran has not 
waived his right to have the RO conduct the initial review of 
this evidence.  Thus, to avoid any potential prejudice, the 
RO (actually, the AMC) must consider this additional evidence 
prior to the Board.  See 38 C.F.R. §§ 19.31, 20.1304(c); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the necessary processing discussed above, and in 
order to further ensure due process to the veteran, the AMC 
upon remand will be directed to conduct the necessary 
development to ensure compliance with a decision promulgated 
after the rating decision which gave rise to this appeal by 
the United States Court of Appeals for Veterans Claims, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

With regard to the issues of entitlement to increased initial 
ratings for migraine headaches and major depressive disorder 
associated with lumbar spine strain, argument from the 
veteran received in April 2006 represents a notice of 
disagreement with respect to the initial ratings assigned for 
these disabilities by rating decisions that granted service 
connection for these disabilities in June 2006 and August 
2006, respectively.  As such, the Board is obligated to 
remand these issues for the issuance of a statement of the 
case and notification of appellate rights.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

For the reasons stated above, this case is REMANDED for the 
following action:

1.  The RO should issue a statement of 
the case and notification of the 
appellate rights with respect to the 
issues of entitlement to increased 
initial ratings for migraine headaches 
and major depressive disorder associated 
with lumbar spine strain.  38 C.F.R. 
§ 19.26 (2007).  The veteran is reminded 
that to vest the Board with jurisdiction 
over either issue, a timely substantive 
appeal with respect to any such issue 
must be filed.  38 C.F.R. § 20.202 
(2007).  If the veteran perfects the 
appeal as to any such issue, the case 
must be returned to the Board for 
appellate review of the issue. 

2.  The RO should, pursuant to the 
holding in Vazquez-Flores v. Peake, 
provide the veteran with a notification 
letter that includes the following: 

a)  Notice to the veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his service-
connected lumbar and cervical spine 
disabilities and the effect that 
worsening has on his employment and daily 
life; 

b)  Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 with respect 
to the rating of diseases and injuries of 
the spine and of the fact that his 
ratings will be determined by applying 
the relevant Diagnostic Codes; and 

c)  Examples of the types of medical and 
lay evidence that the claimant may 
submit, or ask VA to obtain, that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Based on his response, the RO must 
attempt to associate with the claims file 
all records desired by the veteran to be 
obtained which have not previously been 
procured from the identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The veteran must then be 
given an opportunity to respond. 

3.  The claims for increased ratings for 
lumbar spine strain and cervical spine 
strain must be readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the veteran in connection with these 
claims, the veteran must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  The supplemental 
statement of the case should document 
consideration of the relevant evidence 
obtained since the March 2007 
supplemental statement of the case, to 
include reports from a November 2007 VA 
examination of the lumbar and cervical 
spine, pertinent VA outpatient treatment 
records, and any other relevant evidence 
obtained as a result of the development 
requested above.  Thereafter, the case 
must be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2003).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
The United States Court of Appeals for Veterans Claims has 
confirmed this obligation over the years.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 5 
Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 454, 
456 (1993); see also 38 C.F.R. § 3.326 (2003).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



